Title: To George Washington from Timothy Pickering, 22 August 1782
From: Pickering, Timothy
To: Washington, George


                  
                     Sir
                     New Windsor August 22nd 1782
                  
                  In obedience to the General Orders of yesterday, I have made the following distribution of the Batteaux in repair now at Wappins Creek.
                  34 feet long26 feetTotalTo the1stMassachusetts Brigade127192ndditto127 193rdditto127 191stConnecticut Brigade127 192ndditto127 19New York Brigade11617New Jersey Brigade7 512Col. Crane’s Regt of Artilly43  7Guards1“  1 132
                  This will leave Six Batteaux at Wappins Creek for the Staff of the Army & contingencies.  The boats at West Point and its near dependencies, I have left for the usual various services there, and for the Engineer who has charge of building the magazine.  The scows are reserved for the Artillery.  I have the honour to be very respectfully sir yr most obedient servant
                  
                     Tim: Pickering
                     Q.M.G.
                  
               